(28585) Inbox | samantha@timetricsrisk.com | ProtonMail                                    https://mail.protonmail.com/inbox/dE5ilutT6ArejxJlp3Pmdkht4s6_YD...
                         Case 1:20-cv-03873-GHW-SDA Document 55-3 Filed 05/25/21 Page 1 of 6


         RE: 18-ARB-5 Pleadings / Documents to be filed under seal
         Received: Tuesday, May 25, 2021 12:41 PM

         From: Ashley Fawver afawver@ksrlaw.com

         To: samantha@timetricsrisk.com samantha@timetricsrisk.com, bmaugust61@gmail.com bmaugust61@gmail.com

         CC: Daryl Schumacher dschumacher@ksrlaw.com, Martin Doyle mdoyle@ksrlaw.com


         Attached is the 22 page Master Claim I referenced below (you can also access this document via the link I sent). As to how we received the Master Claim, it
         was part of the statement of claim that the NFA served upon ADMIS.



         With respect to confirming what we have of the outbound pleadings you referenced, see my comments in red below:




          Outbound
          Pleadings in

          18-ARB-5
          Document ID


          Master Summary 42 pages –Summary            No redactions
          Claim          Complaint

                             We have this but its
                             titled NRCM
                             Summary of Claim


          Appendix A         65 pages – Rules         No redactions
                             violated

                             I do not believe we
                             received.


          Appendix 1         200 pages – Timeline     No redactions

                             We have this
                             document.


          Appendix B         14 pages – Heating Oil No redactions
                             Errors

                             I do not believe we
                             received.


          Appendix C         24 pages – Crude Oil     No redactions (Except
                             Errors                   Appendix_C_Exhibits**
                                                      Financial paper exhibits
                             I do not believe we      filed as C19, C24 and
                             received.                C25 attached to back
                                                      redacted filed under seal)


          Appendix H         9 pages - Anti Money     No redactions
                             Laundering Errors

                             I do not believe we
                             received.




1 of 6                                                                                                                                                    5/25/2021, 1:08 PM
(28585) Inbox | samantha@timetricsrisk.com | ProtonMail                                      https://mail.protonmail.com/inbox/dE5ilutT6ArejxJlp3Pmdkht4s6_YD...
                             Case 1:20-cv-03873-GHW-SDA Document 55-3 Filed 05/25/21 Page 2 of 6

          Appendix K              Claims table                       No redactions

                                  I do not believe we
                                  received.


          Appendix                160 pages, including               COMMERCIALLY
          Exhibits**              screenshots and                    SENSITIVE AND
                                  financial data from                TRADE SECRET
                                  NRCM’s accounts                    **Contains account
                                                                     data
                                  We have pages B1-13,
                                  C1-18, C20, E1,
                                  H16-21, I1-17.

                                  I do not believe we
                                  received the remaining
                                  exhibits.




         Again, I’m in the process of double checking to make sure I have not overlooked the referenced outbound pleadings—I’ll provide you an update by end of
         business day.



         Here’s an index of the documents we provided via the link that we intend to file. Just to make sure I have this correct, once you’ve had a chance to review,
         can you confirm the highlighted documents are the documents we need to redact before filing.



           Document
           NRCM Master Claim
           NRCM Summary of Claim
           Appendix L
           Appendix 1 Statement of Facts 1 of 3
           Appendix 1 Statement of Facts 2 of 3
           Appendix 1 Statement of Facts 3 of 3
           Appendix Exhibits to Summary of Claim B1-13, C1-18, C20, E1
           Appendix Exhibits to Summary of Claim H16-21, I1-17
           ADMIS Preliminary Answer dated September 20, 2018
           NRCM Response to Respondents’ Preliminary Answer
           Respondents’ Supplemental Answer and Affirmative Defenses to Statement
           of Claim
           2019 6 11 Order on Postponing Pre-hearing Conference
           2019 6 27 Order on Oral Argument
           2019 8 24 Order on NRCM Motion to Disqualify Joint Representation
           2019 8 24 Order on Revised Discovery Timetable
           2019 9 12 Order Denying Claimant's Motion for Sanctions
           2019 9 26 Order on Defamation
           2019 10 10 Order Granting NRCM Motion for Subpoena Re Koutoulas
           2019 10 10 Order Granting NRCM Motion for Subpoena To NFA
           2019 10 10 Order Granting NRCM Motion to Compel
           2019 10 22 Order Confirming Terms Of Koutoulas Dep
           2019 11 5 Order on Denying NRCM Motion to Reconsider
           2019 11 13 Order on Confidentiality, Discovery and Stay
           2019 11 13 Order on Previous Koutoulas Order
           2019 11 18 Order Granting Stay
           2020 12 14 Order Extending Stay
           2021 1 15 Order on Stay




2 of 6                                                                                                                                                       5/25/2021, 1:08 PM
(28585) Inbox | samantha@timetricsrisk.com | ProtonMail                                                                                              https://mail.protonmail.com/inbox/dE5ilutT6ArejxJlp3Pmdkht4s6_YD...
                                     Case 1:20-cv-03873-GHW-SDA Document 55-3 Filed 05/25/21 Page 3 of 6




         From: Samantha Kumaran <samantha@timetricsrisk.com>
         Sent: Tuesday, May 25, 2021 10:43 AM
         To: Ashley Fawver <afawver@ksrlaw.com>
         Cc: bmaugust61@gmail.com; Daryl Schumacher <dschumacher@ksrlaw.com>; Martin Doyle <mdoyle@ksrlaw.com>
         Subject: RE: 18-ARB-5 Pleadings / Documents to be filed under seal



         Ashley, Thanks for the email and your response. Pleasure to meet you. Can you please re-confirm you did not receive the outbound pleadings?
         They were definitely in my June 8 service and that is a material discrepancy. I do not understand how you could only have been served "some
         of the Exhibits" when I bound the files via Fedex as a packaged and bound document.



         To be safe, I intend to file a letter motion shortly to file the exhibits I mentioned below (Appendix Exhibits and Appendix C) under seal.



         I suggest that until we resolve this material discrepancy that other exhibits (which were not served?) are filed under seal until resolved.



         I am looking through the documents now and they clearly do not match mine and will revert shortly. Thanks again for your cooperation.



         Was anything else in the service? I also do not know what you mean by 22 pages claim. That was never served.




         Kind regards,

         Samantha S. Kumaran

         President and CEO

         samantha@timetricsrisk.com

         Phone: 212 431 5098 (Office)

         Mobile: 917-636-1364 (Cell)




         This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this email and any attachments,

         and do not otherwise disclose or use them.




         This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will be made prior to the

         delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that under any investment that investor may lose all or part of its equity in any

         time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of loss in trading commodity interests can be substantial. You should therefore carefully

         consider whether such trading is suitable for you in light of your financial condition.




         Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions. No warranty of any kind implied,

         express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email or its attachments, or any part thereof, be disclosed, reproduced, redistributed

         without the express permission of Timetrics.




3 of 6                                                                                                                                                                                                                                                        5/25/2021, 1:08 PM
(28585) Inbox | samantha@timetricsrisk.com | ProtonMail                                                                  https://mail.protonmail.com/inbox/dE5ilutT6ArejxJlp3Pmdkht4s6_YD...
                              Case 1:20-cv-03873-GHW-SDA Document 55-3 Filed 05/25/21 Page 4 of 6


         ------- Original Message -------

         On Tuesday, May 25, 2021 10:24 AM, Ashley Fawver <afawver@ksrlaw.com> wrote:



          Good morning Ms. Kumaran,




          We have not been introduced but my name is Ashley Fawver and I’m a colleague of Daryl Schumacher. Daryl is out of pocket for the week so I’ll be helping out with this matter.




          I’ve attached a link below to the documents we intend to file for your review. I’ll send the password to the link in a separate email.




          Please note that the statement of claim ADMIS was served with is different from the documents you have listed as outbound pleadings.




          While we are still double checking, as of now I believe that we received: Master Summary Claim (42 pages),

                                                                                 Appendix 1 (200 pages),

                                                                                 Some of the Appendix Exhibits (B1- B13, C1-C18, C20, E1, H16-H21, and I1-I17), and

                                                                                 A 22 page document titled Master of Claim that you do not reference as an outbound pleading.




          We do not have Appendix A, Appendix B, Appendix C, Appendix H, Appendix K, and some of the Appendix Exhibits.




          Please let us know which pages from the attached documents you would like us to redact and we will do so before filing.




          Additionally, seeing that the matter is proceeding in front of Judge Aaron, please let me know you thoughts on whether we should adhere to Judge Aaron’s individual rules concerning filing documents
          under seal rather than Judge Wood’s—they are slightly different in that Judge Aaron requires us to submit a joint submission. Rule 3(E) of Judge Aaron’s Individual Rules, a copy of which is also
          attached to this email. We intend on taking no position regarding the confidentiality of the documents.




          Best,




          Ashley




          https://www.dropbox.com/sh/crmgjwkum2b3j7j/AADRAQH9uj_825jU70w8iLC2a?dl=0




          From: Samantha Kumaran <samantha@timetricsrisk.com>

          Sent: Monday, May 24, 2021 1:54 PM




4 of 6                                                                                                                                                                                                    5/25/2021, 1:08 PM
(28585) Inbox | samantha@timetricsrisk.com | ProtonMail                                                      https://mail.protonmail.com/inbox/dE5ilutT6ArejxJlp3Pmdkht4s6_YD...
                               Case 1:20-cv-03873-GHW-SDA Document 55-3 Filed 05/25/21 Page 5 of 6
          To: Daryl Schumacher <dschumacher@ksrlaw.com>; Martin Doyle <mdoyle@ksrlaw.com>

          Cc: Brian August <bmaugust61@gmail.com>

          Subject: 18-ARB-5 Pleadings / Documents to be filed under seal




          Dear Daryl,



          Pursuant to the recent Court Order for Defendant to file the 18-ARB-5 Arbitration pleadings I have gone through the outgoing complaint
          that was filed on Jun 8, 2018. Since the NFA Arbitration was based on paper filing (meaning it was filed using hard-copies and Fedex -
          and not electronically), I was never sent a copy of what was actually sent in service - I want to make sure our record of the pleadings
          matches and that you have notice on the exact documents we seek redacted. I have therefore attached to this email the exact 2
          documents (*Appendix_Exhibits and "Appendix_C_Supplement_Exhibits) that we are requesting to be filed under seal, that contains
          our confidential and commercially sensitive account data and financial information. I have also attached below a table of what was sent
          in the outgoing pleading.



          The 2 documents attached contain Plaintiffs commercially sensitive and highly sensitive information financial data that we ask to be
          redacted and filed under seal. I will also be filing a letter motion to redact those 2 documents.



          Here is a table of the remaining documents we have that were contained in Jun 8 2018 outbound filing




           Outbound Pleadings in


           18-ARB-5 Document ID




           Master Summary Claim    42 pages –Summary Complaint        No redactions




           Appendix A              65 pages – Rules violated          No redactions




           Appendix 1              200 pages - Timeline               No redactions




           Appendix B              14 pages – Heating Oil Errors      No redactions




           Appendix C              24 pages – Crude Oil Errors        No redactions (Except
                                                                      Appendix_C_Exhibits**Financial
                                                                      paper exhibits filed as C19, C24 and
                                                                      C25 attached to back redacted filed
                                                                      under seal)




           Appendix H              9 pages - Anti Money Laundering    No redactions
                                   Errors




           Appendix K              Claims table                       No redactions




           Appendix Exhibits**     160 pages, including screenshots   COMMERCIALLY SENSITIVE AND
                                   and financial data from NRCM’s     TRADE SECRET **Contains account
                                   accounts                           data




          We please ask that you also send us a copy of the pleadings or letters that you intend to file (before hand) so that we may identify if it
          contains commercially sensitive information before filing on the docket. As of now, based on our own records above, the two 2 files
          attached (Appendix_Exhibits and Appendix_C_Supplemental_Exhibits) from the attached table are requested to be filed under seal
          for SELECT PARTIES under ECF filing. This is consistent with Hon. Judge Greg Wood Individual Rules 4 (a) for protecting trade secrets
          and/or when another party (Plaintiffs) assert the documents contains their own financial and commercially sensitive information.




5 of 6                                                                                                                                                       5/25/2021, 1:08 PM
(28585) Inbox | samantha@timetricsrisk.com | ProtonMail                                                                                           https://mail.protonmail.com/inbox/dE5ilutT6ArejxJlp3Pmdkht4s6_YD...
                                   Case 1:20-cv-03873-GHW-SDA Document 55-3 Filed 05/25/21 Page 6 of 6


          If ADMIS has any redactions of confidential data (above ours) we do not object to you filing additional information under seal pending any
          motion or order related to redaction.



          Thank you for your cooperation. If you have any questions or comments please contact me before Wednesday.



          Kind regards,

          Samantha S. Kumaran

          President and CEO

          samantha@timetricsrisk.com

          Phone: 212 431 5098 (Office)

          Mobile: 917-636-1364 (Cell)




          This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this email and any

          attachments, and do not otherwise disclose or use them.




          This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will be made prior

          to the delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that under any investment that investor may lose all or part

          of its equity in any time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of loss in trading commodity interests can be substantial. You

          should therefore carefully consider whether such trading is suitable for you in light of your financial condition.




          Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions. No warranty of any

          kind implied, express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email or its attachments, or any part thereof, be disclosed,

          reproduced, redistributed without the express permission of Timetrics.




6 of 6                                                                                                                                                                                                                                                      5/25/2021, 1:08 PM
